      Case 19-03935-dd Doc 68-1 Filed 02/05/20 Entered 02/05/20 07:31:20                                           Desc Ch 7
                 Order Dsc T/DB/CLCS (BNC): Notice Recipients Page 1 of 1
                                                     Notice Recipients
District/Off: 0420−2                      User: admin                             Date Created: 2/5/2020
Case: 19−03935−dd                         Form ID: 166BNC                         Total: 17


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
543715342 Wilshire Consumer Credit 4751 Wilshire Blvd #100 L
                                                                                                                    TOTAL: 1

Recipients of Notice of Electronic Filing:
ust         US Trustee's Office         USTPRegion04.CO.ECF@usdoj.gov
aty         Sara C. Hutchins         wayne@crawfordvk.com
aty         Theodore Von Keller          wayne@crawfordvk.com
                                                                                                                    TOTAL: 3

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Cherita A. Trotter       PMB 144 Pavilion Street       Summerville, SC 29483
tr          James M. Wyman           PO Box 997        Mount Pleasant, SC 29465−0997
tr          Kevin Campbell         PO Box 684         Mount Pleasant, SC 29465
543684368 COLLATERAL RECOVERY                    818 COLLEGE PARK ROAD               LADSON SC 29456
543688200 LVNV Funding, LLC             Resurgent Capital Services       PO Box 10587         Greenville, SC 29603−0587
543697647 Pinnacle Service Solutions LLC          4408 Milestrip Rd #247        Blasdell, NY 14219
543707733 Premier Bankcard, Llc          Jefferson Capital Systems LLC Assignee        Po Box 7999         Saint Cloud Mn
            56302−9617
543684367 SANTANDER CONSUMER USA INC                       PO BOX 660633          DALLAS TX 75266−0633
543691458 Santander Consumer USA, Inc.            P.O. Box 560284        Dallas, TX 75356
543696210 SunTrust Bank           Bankruptcy Dept.        P.O. Box 85092        Richmond, VA 23286
543717308 Verizon         by American InfoSource as agent         PO Box 4457        Houston, TX 77210−4457
543712949 Wells Fargo Bank, N.A.           Wells Fargo Card Services       PO Box 10438, MAC F8235−02F             Des Moines,
            IA 50306−0438
543713216 World Finance Corp. c/o World Acceptance Corp.            Attn: Bankruptcy Processing Center       PO Box
            6429        Greenville, SC 29606
                                                                                                                   TOTAL: 13
